Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-144611 on Form S-8 of our report dated March 27, 2009, relating to the financial statements of Telanetix, Inc. (which report expresses an unqualified opinion and includes an explanatory paragraphrelated to the Company’s ability to continue as a going concern), appearing in this Annual Report on Form10-K of Telanetix, Inc. for the year ended December31, /s/ Mayer Hoffman McCann PC San
